DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
 
Claims Status
	Claims 1, 4, 7-11, 14, 17, 18, 19, and 20 are amended.  Claims 12 and 13 are cancelled.  Claims 1-11 and 14-18 are pending.

Response to Arguments
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1-3 is maintained.  The claim was rejected because it was unclear whether the monitor recited in the body of the claim was part of the claimed structure of the injector tool.  In this latest response, it is stated:
“ The single limitation is a component of the insertable physiological monitor injector tool. Claim 1 is definite.”
The response does not clarify the indefiniteness.  The claim amendments do not clarify the situation either.  
 Applicant’s arguments with respect to claim(s) 4 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  On page 8, line 22 and pg. 9, line 9, applicant repeats the statement that the reference does not teach a “hollow plastic structure through which the monitor is charged.”  However the claim language states, “the hollow structure of plastic through which the monitor housed in the structure is rechargeable” which is slightly different and introduces a new 35 USC 112(b) issue (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear if the monitor is positively recited as part of the structure.  The Office interpreted the monitor as not positively recited. If the applicant intends the monitor to be positively recited it is suggested the claim be amended as a hollow structure comprised of plastic; a rechargeable monitor housed in the hollow structure; the hollow structure configured to inject the rechargeable monitor, the hollow structure configured to allow recharging of the monitor while the monitor is within the hollow structure.
It is unclear which structure is rechargeable in claim 1 (the hollow structure or the monitor). See above for claim amendment suggestion. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US 2016/0066850) in view of Tran et al. (US 2011/0041613) and Wakabayashi (US 5176649).
Regarding claim 1, Brockway et al. disclose an insertable physiological monitor injector tool (embodiments of an implantable physiologic sensor is shown in Figs., 21-26, [0100] notes one option for injection/insertion/introduction into the body is via a trocar ([0100]), comprising: 
a hollow structure (trocar referenced in [0100], trocar being a hollow structure) configured to inject a monitor housed in the structure into a patient (during insertion of the sensors shown in Figs. 21-26, the sensors would reside in the trocar).
Brockaway do not disclose that the hollow structure is comprised of plastic.  However, plastic trocars were known in the art at the time of the filing of the invention.  Wakabayashi teaches a medical insertion device that comprises a “-plastic or metal trocar inserter” (see Abstract).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to use a plastic trocar as taught by Wakabayashi for Brockway’s insertion trocar because Wakabayashi trocar insertion device may enable air-tight sealing that may eliminate the necessity of multiple puncture and insertion procedures.  
Brockway et al. do not disclose that the hollow structure of plastic through which the monitor housed in the structure is rechargeable (i.e. the monitor may be recharged while residing in the structure).  Brockway does disclose that the monitor is rechargeable (the embodiments shown in Figs 21-26 include a rechargeable battery, see for example Fig. 26 #1215) and that the device may be recharged wirelessly from outside the body after the sensor is inserted into the body ([0097]-[0098] describe how the device may be charged wirelessly).  Alternative wireless charging strategies include via ultrasound ([0098]).  It is certainly arguable that the monitor, while in the trocar, may be recharged because this is a device claim and satisfaction of this ability is not ruled out by Brockway (contrast this to a method claim where the function is rewritten as a step requiring charging while inside the trocar – Brockaway does not disclose this).  However, the ability to charge a device prior to insertion was known in the medical arts to those of ordinary skill in the art at the time of the filing of the invention.  Tran et al. teach a wireless acoustic interrogation of a packaged medical implant (see Abstract).  Tran et al. teach that for some implantable medical devices (IMDs), it may be desirable to test the operation of the IMD prior to breaking the sterilization barrier (of the packaging) ([0004]).  In particular, Tran et al. teach that it may be desirable to, “recharge a battery or to verify the battery capacity within the sensor prior to removal from the packaging” (see end of [0004]).  To that end, Tran et al. provide an interrogation device that can acoustically communicate with the IMD (the IMD in this case includes sensors for measuring blood pressure as indicated at least in [0069]) for recharging a power supply within the housing of the IMD (see [0070]).  Thus, Tran teaches the ability of an insertable physiological monitor that may be recharged wirelessly prior to insertion in the body (i.e. not just after insertion as in Brockway).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Brockway’s acoustic wireless charging option to permit the charging of device prior to insertion into the body (i.e. while in the delivery vehicle) as taught by Tran et al. for ensuring proper operation because it may be important to verify operation immediately after insertion but prior to the doctor completing the operation to prevent because it may prevent any subsequent medical procedures.  There would have been a reasonable expectation of success given that both references deal with acoustic charging options for monitoring devices that go into the body.  Modification with Wakabayashi would necessarily result in charging while in a plastic hollow structure.
Regarding claim 2, Brockway et al. disclose wherein the structure comprises an insertion tube having a hollow elongated shape ([0100] mentions the use of a trocar, which is hollow and tubular in shape or alternatively, Wang also states that the trocar may have a sheath within that would hold the device which would also anticipate this claim limitation).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. in view of Tran et al. and Wakabayashi as applied to claim 1 and further in view of Au-Yeung et al. (US 2018/0256108).
Regarding claim 3, Brockway et al. do not disclose the tool further comprising at least one of three listed options.  However, Au-Yeung et al. teach an inserter and method of inserting an implant into the body (see Abstract and Title).  Au-Yeung et al. teach the first option: a handle (Fig. 4, #110) within which a recess is formed along a longitudinal axis (Fig. 3, the handle is hollow to accommodate various structures) and comprising an opening on a distal end (Fig. 4, the opening in 110 where 128, which is a trocar like structure per Au-Yeung et al., projects out of), wherein the structure is housed in the recess (Fig. 8C shows part of 128 extending into the interior of the handle).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Brockway et al. to replace the trocar insertion device with the trocar like insertion device as claimed and taught by Au-Yeung et al., for inserting a sensor because Au-Yeung et al. states that this method ensures a reliable deployment of a biosensor into the body.  There would have been a reasonable expectation of success given Au-Yeung is also concerned with trocar like insertion devices as is taught by Brockway.  

Claim 4-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rue et al. (US 2004/0199140) in view of Arias et al. (US 5281197).
Regarding claim 4, Rue et al. disclose an insertable physiological monitor injector tool ([0049] – “One embodiment of the present invention is a kit which may include additional parts along with an implanting device which may be combined together to implant therapeutics, pharmaceuticals, or microencapsulated sensors into a patient”), comprising: 
a handle (Fig. 1, #220) within which a recess is formed along a longitudinal axis (see exploded interior view of Fig. 3) and comprising an opening on a distal end (opening where 340 is); 
a hollow elongated tube (240) that is movably positioned within the handle (see Fig. 1 and 2, 240/366/362/364/368 was interpreted as the insertion tube; the tube can be movably positioned via tab 260) in the recess (240 retracts into the interior of the handle); 
a stationary arbor (244) affixed on a proximal end to a proximal end of the handle and extends through the insertion tube when the insertion tube is in a retracted position ([0031] – “Post 244 is coaxially located within cannula bore 242 and is secured to the housing base 280 through post boss 246”; 246 is located at proximal end of the housing 280; 280 being a part of the handle); and 
a tab affixed directly to the hollow tube (Fig. 3a – the entire part 260, which includes 262, 264, 272, 266, 270, and 268, is affixed to the identified tube), wherein the tab can lock the hollow elongated tube in an extended position (Fig. 2 shows the tube in an extended position with the tab extended to the far distal position).
Rue et al. do not disclose that the tab is affixed directly to the tube via a cutout in a surface of the tube.  However, Arias teaches a medical delivery system (see Abstract and Fig. 3) that requires movement of a tubular structure in the delivery system via a tab attached to the tubular structure.  Figure 4a-5b show a tab 202/203 that is attached to tube 225.  In particular, Fig. 5b shows a cross section of the tube and one can see a cutout in the 225 where tab 202/203 are connected.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to substitute Rue’s tab connection structure for the one taught by Arias because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Regarding claim 5, Rue et al. disclose wherein the hollow elongated tube is configured to accept an implantable physiological monitor when the hollow elongated tube is in the extended position (see claim 1 which states “a hollow cannula positioned coaxially around and longitudinally slidable over the post from an extended position, in which at least one object is retained in the cannula, to a retracted position, in which at least one object is released from the cannula; and a flexible actuator slidably engaged to the cannula to move the cannula from the extended position to the retracted position to release the object from the cannula”; thus 240 is extended to hold the monitor and then retracted to release the sensor from 240).
Regarding claim 6, Rue et al. disclose wherein a channel is formed within a portion of the handle, on the proximal end, to allow movement of the tab (see Fig. 1, channel 300).
Regarding claim 7, Rue et al. disclose wherein the hollow elongated tube is configured to retract into the handle via the recess upon movement of the tab in the channel towards a proximal end of the handle (see how tab 262 slides in channel 300 to retract or extend tube 240 in Figures 1 and 2).
Regarding claim 9, Rue et al. disclose wherein a proximal end of the hollow elongated tube is sharpened (see 242 which is sharpened and [0044]; although the claim states the proximal end, the Office believes this is a drafting mistake as the specification talks about the distal end being sharpened).  
Regarding claim 10, Rue et al. disclose an insertable physiological monitor injector tool further comprising: one or more sets of guides formed on an interior surface of the hollow elongated tube and shaped to surround at least a portion of the hollow elongated tube in the recess (see exploded view of the interior of the handle shown in Fig. 3 where the housing is shaped to accommodate the insertion tube 240).
Regarding claim 11, Rue et al. disclose n insertable physiological monitor injector tool further comprising: a tip formed on a distal end of the hollow elongated tube (see the tip of 242 shown in at least Fig. 1).

Conclusion
Claims 1-11 and 14-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791    

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791